Citation Nr: 9932940	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for right wrist injury 
with sensory nerve damage; carpal tunnel syndrome, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1980 to 
July 1980 and had subsequent periods of active duty for 
training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
30 percent evaluation for right wrist injury with sensory 
nerve damage; carpal tunnel syndrome.


REMAND

The appellant submitted additional evidence since the 
issuance of the supplemental statement of the case in 
December 1998, and the appellant nor his representative have 
submitted a waiver which would allow the Board to review the 
evidence without prior RO review and consideration.  See 
38 C.F.R. § 20.1304(c) (1999); see also 38 C.F.R. § 19.37(a) 
(1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The appellant should be furnished with a 
supplemental statement of the case 
addressing all evidence pertaining to his 
claim for entitlement to an increased 
evaluation for right wrist injury with 
sensory nerve damage; carpal tunnel 
syndrome.  Specifically, the RO should 
consider the evidence associated with the 
claims file since the December 1998 
supplemental statement of the case, along 
with all the evidence of record.  The 
appellant and his representative should 
be afforded an opportunity to respond 
thereto.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


